Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (WO 2012027317 A1) in view of Chen et al. (US 20160187529 A1).
In regard to claim 1, Frederick teaches a system for detecting metal foil using millimeter wave (mmWave) (Frederick, Page 9, lines 22-27, he components of the metal detector in this example include RF oscillator 410, typically operating in the VHF, UHF, SHF, or EHF bands, RF power amplifier (PA) 420 to create the high power transmit signal to deliver to the transmit antenna, an active transmit-to-receiver isolation circuit 430 to improve metal detection sensitivity) for retail applications, comprising: one or more pedestals positioned to define an exit portal leading to a point of exit (Frederick, Fig. 1; Page 1, lines 18-26, The EAS system at the exit detects the presence of active tags as they leave the store, indicating the presence of an item which has not been purchased and is being stolen); one or more security tag readers, fixedly positioned with the one or more pedestals, configured to read data from a security tag approaching the exit portal (Frederick, Page 1, lines 18-26, When the EAS system detects a tag, an alarm is activated for the retailer's loss prevention team); and one or more mmWave receivers (Frederick, Page 2, lines 13-18, A metal detector according to some embodiments of the invention includes a transmitter to transmit an incident RF signal and a receiver to receive the signal back from metal objects, Page 9, lines 22-27, he components of the metal detector in this example include RF oscillator 410, typically operating in the VHF, UHF, SHF, or EHF bands), fixedly positioned near the point of exit, configured to receive one or more reflected mmWave beams from the metal foil (Frederick, Page 1, lines 27-32, Some shoplifters construct shopping bags lined with layers of aluminum foil to block the magnetic or radio frequency (RF) fields from detecting the tags on shoplifted items as they exit the store. As a countermeasure to foil-lined bags, some retailers are placing metal detection systems as described above at the entry / exit points of the store to detect the presence of the foil-lined bags), wherein the detection of metal foil results in an alert message (Frederick, Page 7, lines, 19-22, When a metal object is detected moving through the interrogation zone, then an alarm signal or message is sent to activate an audio and/or visual alarm as indicated in FIG. 1).  
Frederick does not specifically teach wherein the one or more mmWave receivers is further configured to detect the metal foil based on receiver amplitudes of the one or more reflected mmWave beams without receiver phases of the one or more reflected mmWave beams.
Chen teaches wherein the one or more mmWave receivers is further configured to detect the metal foil based on receiver amplitudes of the one or more reflected mmWave beams without receiver phases of the one or more reflected mmWave beams (Chen, Para. 34, when metallic contraband is hidden in the underside of the shoe of the inspected human 1, a change in the electromagnetic field will be caused due to movement of the inspected human 1 on the base 2, including change in oscillation frequency and/or amplitude. This change will be detected by the detection circuit 42 of the high frequency oscillator, and the detection circuit 42 may output a signal indicative of this change to the data processing device 6, or may output a metal-detected alarm signal by comparing the changes in oscillation frequency and amplitude).
Frederick and Chen are analogous art because they both pertain to metal detection system.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to detect metal based on the amplitude and/or frequency of the received signal (as taught by Chen) resulting in predictable result of outputting a metal-detected alarm signal.

In regard to claim 2, Frederick teaches the system of claim 1, further comprising one or more mmWave transmitters configured to transmit one or more incident mmWave beams toward the metal foil (Frederick, Page 2, lines 13-18, A metal detector according to some embodiments of the invention includes a transmitter to transmit an incident RF signal and a receiver to receive the signal back from metal objects).  

In regard to claim 3, Frederick teaches the system of claim 2, wherein the one or more mmWave receivers is further configured to compare the one or more incident mmWave beams and the one or more reflected mmWave beams (Frederick, Page 2, lines 13-18, A processor connected to the transmitter and the receiver with appropriate supporting circuitry is operable to detect metal objects by processing at least a portion of the reflected RF signal).  

In regard to claim 4, Combination of Frederick  and Chen teach the system of claim 3, wherein comparing comprises comparing at least one of transmitter frequencies, or transmitter frequency shifts of the one or more incident mmWave beams and at least one of receiver frequencies, or receiver frequency shifts of the one or more reflected mmWave beams (Chen, Para. 34, a change in the electromagnetic field will be caused due to movement of the inspected human 1 on the base 2, including change in oscillation frequency and/or amplitude. This change will be detected by the detection circuit 42 of the high frequency oscillator, and the detection circuit 42 may output a signal indicative of this change to the data processing device 6, or may output a metal-detected alarm signal by comparing the changes in oscillation frequency and amplitude).  

In regard to claim 5, Frederick teaches the system of claim 1, wherein the one or more mmWave receivers is further configured to detect the metal foil based on a received signal strength of the one or more reflected mmWave beams (Frederick, page 3, lines 7-29, the processor detects metal objects by measuring the phase and power of the returned RF signal during an RFID receive slot. The RF metal detector operates in at least some embodiments by transmitting the incident RF signal and measuring a phase and a power in the returned RF signal).  

In regard to claim 6, Frederick teaches the system of claim 5, wherein detecting the metal foil comprises: comparing the received signal strength to a threshold; and generating the alert message in response to the received signal strength being larger than the threshold (Frederick, page 3, lines 7-29, The RF metal detector operates in at least some embodiments by transmitting the incident RF signal and measuring a phase and a power in the returned RF signal. The phase and power over time are then compared to "entry" criteria. A determination is made as to when the phase and the power over time meet the entry criteria for a specified period of time. The metal detector can then signal that a metal object has been detected based on the determination).  

In regard to claim 7, the claim is interpreted and rejected for the same reasons as stated in the rejection of claims 1 and 2 as stated above.
In regard to claim 8, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
In regard to claim 9, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
In regard to claim 10, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
In regard to claim 11, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.

In regard to claim 12, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 and 2 as stated above.
In regard to claim 13, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
In regard to claim 14, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
In regard to claim 15, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
In regard to claim 16, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 6 as stated above.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frederick (WO 2012027317 A1) in view of Chen et al. (US 20160187529 A1) and further in view of Bergman et al. (US 20110109456 A1).
In regard to claim 17, Combination of Frederick and Chen do not teach the system of claim 1, wherein the one or more mmWave receivers are further configured to count a number of people approaching the exit portal.
However Bergman teaches wherein the one or more mmWave receivers are further configured to count a number of people approaching the exit portal (Para. 32 & 41, the system controller 16 is electrically connected to a metal detector 18, a people counting system 20, an infrared sensor array 22 and a zone entry detector 23 for more accurately detecting the presence of a foil-lined bag; the metal detection module 48 and the zone entry detector 49, in conjunction with the cart detection module 50, are used to determine whether to trigger the alarm 38 by analyzing output information received from the metal detector 18, the people counting system 20, the infrared sensor arrays 22 and the zone entry detector 23 via the communication interface 36).
Frederick, Chen, and Bergman are analogous art because they all pertain to detecting  the presence of a foil-lined bag.
Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to include a people counting system (as taught by Bergman) with the metal detection system of Frederick in order to help ensure a simple and effective method of delivering essential operational information (Para. 35).

Response to Arguments
Applicant's arguments filed on 6/29/2022 have been fully considered but they are not persuasive. In that remarks, applicant's argues in substance: 
Applicant argues: " As shown above, the amplitude detection as disclosed by Chen relates to the metal detector technology (which relies on a standing wave), not a millimeter wave subsystem. Applicant
respectfully submits that Chen fails to disclose or suggest the feature of “wherein the one or more mmWave receivers is further configured to detect the metal foil based on receiver amplitudes of
the one or more reflected mmWave beams without receiver phases of the one or more reflected
mmWave beams.” Therefore, Applicant respectfully submits that claim 1 is patentable over the
applied art.”
Examiner's Response: Examiner respectfully submits that Frederick ref teaches metal detector including RF oscillator typically operating in the VHF, UHF, SHF, or EHF bands (mmWave). The Chen ref. is used to show that metal detector of any type including (EHF bands as taught by Frederick) can detect metal foil based on change in oscillation frequency and/or amplitude. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689